Name: COMMISSION REGULATION (EC) No 1939/95 of 4 August 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 8 400 tonnes of maize held by the Italian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  marketing;  Europe
 Date Published: nan

 No L 186/24 | EN I Official Journal of the European Communities 5. 8 . 95 COMMISSION REGULATION (EC) No 1939/95 of 4 August 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 8 400 tonnes of maize held by the Italian intervention agency tender for the resale on the internal market of 8 400 tonnes of maize held by it. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 17 August 1995. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 September 1 995. 3 . Tenders must be lodged with the Italian interven ­ tion agency at the following address : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1 664/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 8 400 tonnes of maize held by the Italian intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to Ente per gli interventi nel mercato agricolo (EIMA), Via Palestro 81 , 1-00100 Roma (tel.: 49 49 91 ; telex : 62 03 31 ). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Ojficial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 .